     Case 2:18-cv-00690-WBS-DB Document 68 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ALLAN DAVID KRENITSKY,                            No. 2:18-cv-0690 WBS DB P
12                         Plaintiff,
13              v.                                         ORDER
14       A. KIRSCH, et al.,
15                         Defendants.
16

17             Plaintiff, a state prisoner proceeding with a civil rights action, moves the court to vacate

18   the order appointing attorney Lawrance Bohm and his firm to represent plaintiff in this action.

19   (See ECF No. 66.1)

20             It has come to this court’s attention that plaintiff may no longer qualify for in forma

21   pauperis status. Pursuant to the court’s General Order 558, Section 3, an indigent litigant must

22   inform the court if he becomes able to afford an attorney and, when he does so, the court “shall

23   terminate” the appointment of pro bono counsel. The plaintiff can then, if he wishes, hire an

24   attorney. The Ninth Circuit has held that the in forma pauperis statute requires consideration of a

25   spouse’s income where that income is available to the plaintiff. See Escobedo v. Applebees, 787

26   F.3d 1226, 1235-36 (9th Cir. 2015) (citing 28 U.S.C. § 1915(a)).

27
     1
      Because it contains confidential attorney/client information, plaintiff’s motion is filed under
28   seal.
                                                        1
     Case 2:18-cv-00690-WBS-DB Document 68 Filed 03/29/21 Page 2 of 2


 1            Before this court will consider plaintiff’s motion to vacate the appointment of Mr. Bohm,

 2   it must first review plaintiff’s in forma pauperis status. To that end, plaintiff shall file a new

 3   Application to Proceed In Forma Pauperis by a Prisoner. Plaintiff need not, however, include a

 4   Certificate from the Prison or a copy of his trust account statement. Plaintiff is advised that he

 5   must include the income of a spouse unless he has no legal right to that income.

 6            Accordingly, and good cause appearing, IT IS HEREBY ORDERED that:

 7            1. Within thirty days of the filed date of this order, plaintiff shall file a new Application to

 8   Proceed In Forma Pauperis by a Prisoner.

 9            2. The Clerk of the Court shall serve plaintiff with a copy of this order and shall also

10   provide plaintiff with a copy of the court’s form for Application to Proceed In Forma Pauperis by

11   a Prisoner.

12   Dated: March 29, 2021

13

14

15

16

17

18

19   DLB:9
     DB/prisoner-civil rights/kren0690.IFP recon
20
21

22

23

24

25

26
27

28
                                                          2
